Citation Nr: 0822672	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction (ED).



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).


FINDING OF FACT

The veteran's service-connected erectile dysfunction is not 
manifested by a penis deformity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.35(a)(1), 4.1, 4.3, 4.7, 4.10, 
4.115(b), Diagnostic Code (DC) 7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable rating for ED, 
contending that his ED is severe enough to warrant a 
compensable disability rating.  Specifically, the veteran 
asserts that he suffers from a deformity described by penile 
atrophy.  By a rating decision dated in October 2006, the RO 
awarded service connection for ED as secondary to service-
connected status post prostatectomy, and assigned a non-
compensable disability rating therefor.  The Board notes that 
RO has also awarded the veteran special monthly compensation 
for loss of use of a creative organ under the provision of 
38 C.F.R. § 3.350(a).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  In this regard, the Board notes that lay 
evidence may only be competent and sufficient to establish a 
diagnosis if the lay person is competent to identify the 
medical condition.  Jandreau v. Nicholson, 492 F.3d. 1377 
(Fed. Cir. 2007) 

The veteran's ED has been evaluated as non-compensable 
disabling under DC 7522 because the RO deemed there to be no 
penile deformity demonstrated by the medical evidence.  In 
order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. § 
4.115b, DC 7522 (2007).

Upon examining the evidence of record, the Board finds that 
the September 2006 and March 2007 VA examinations will carry 
particular importance   The Board does, however, acknowledge 
a July 2006 private medical opinion from Dr. C.P., M.D., and 
a RO hearing transcript from March 2007.  Dr. P opined that 
the veteran developed ED after undergoing prostate surgery 
and developed penile atrophy which caused measurements 
changing from 8 inches to 2 1/2 inches in length.  The 
transcript contained the veteran's opinions and observations 
regarding his genital condition.  The Board finds neither 
document to be especially probative.  Therefore, the Board 
concludes that its review will concentrate on the VA 
examinations because the examination reports address the 
private medical opinion and the hearing transcript.  

Both VA examination reports referenced the veteran's 
disclosure from the hearing transcript where he discusses the 
use of various medications and a vacuum pump to treat the ED 
but was unsuccessful with either method.  The September 2006 
examination report noted the veteran denied penile curvature.  
Both examination reports contained an ED diagnosis.  

When examining both reports, the Board finds the March 2007 
VA examination report to be the most probative because the 
report provides further information regarding Dr. P's July 
2006 letter and contains findings directly addressing the 
requirements for a 20 percent rating under DC 7522.  The 
March 2007 VA examination was ordered shortly after the March 
2007 RO hearing when no definitive information was produced 
through the testimony to determine the state of the veteran's 
genital condition. 

The March 2007 examination report analyzed the private 
medical opinion from Dr. P.  The VA examiner found the 
opinion insufficient because Dr. P did not indicate whether 
the measurements were estimates or exact measurements based 
on erectile size or non-erectile size.  The VA examiner noted 
that the veteran confirmed the measurements were estimates 
based on years of visits to Dr. P.  The March 2007 VA 
examination report contained measurements of 8 cm in length 
in the non-erect state from base to tip and a circumferential 
measurement of 6 cm in the non-erect state.  

Just as important, the VA examiner noted in the March 2007 VA 
examination report that the veteran experienced no pain or 
other discomfort when asked.  The VA examiner also found no 
testicular or penile atrophy.  Penile deformity was not found 
in the non-erect state, no abnormalities were noted, and the 
penis was described as normal in appearance.  

Finally, the VA examiner also stated that the medical 
literature did not support a
finding that prostate surgery could be a cause of penile 
atrophy but also opined that
even if atrophy occurred it is not secondary to his prostate 
surgery or prostate cancer.  This contradicts the statement 
from the September 2006 examination report 
which disclosed the following: "it is at least as likely as 
not that his complete erectile dysfunction is due to the 
prostatectomy."  Despite the existence of two conflicting 
viewpoints, the Board finds that the competent medical 
evidence in the case file fails to show both criteria from DC 
7522 have been met.

Based on the evidence of record, the Board finds that the 
preponderance of the evidence weighs against assigning a 
compensable rating of 20 percent for ED.  While the veteran 
has lost erectile power, the medical evidence of record does 
not disclose a deformity of the penis.  Without evidence of 
penis deformity, no basis exists for assigning a compensable 
evaluation for ED because both requirements under DC 7522 
have not been met.  The current non-compensable disability 
rating remains unchanged.


Duty to Notify and Assist

The Board finds that the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
By letters dated in August 2006 and January 2007, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  He was, in essence, told to 
submit all relevant evidence he had in his possession.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The veteran 
has submitted evidence such as a private medical opinion, his 
own statements, and a RO hearing transcript which demonstrate 
actual knowledge by the veteran on how to properly pursue his 
claim.  The veteran was never prejudiced for lack of notice.

The Board also notes that the veteran's ED claim arose from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 
2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the appeal may be adjudicated without remand for further 
notification.  Therefore, no further notice is needed under 
the Veterans Claims Assistance Act of 2000 (VCAA).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  All 
relevant medical records have been obtained.  A hearing was 
conducted.  No additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 


ORDER

An initial compensable rating for erectile dysfunction is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


